        Case
      Case    1:20-mj-00065-REB
           2:19-cr-00019-PLM    Document
                              ECF           1-1
                                  No. 1 filed    Filed 02/21/20
                                              09/10/19   PageID.1Page 1 of
                                                                   Page  13of 3



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                   _________________

UNITED STATES OF AMERICA,

               Plaintiff,

v.

RALPH FLETCHER HEPNER, JR.,
                                                             INDICTMENT
               Defendant.
                                       /

       The Grand Jury charges:

                                         COUNT 1
                   (Aggravated Sexual Abuse of a Child Under Twelve Years)

       Between on or about January 1, 2018, and February 16, 2018, in Chippewa County, on

land held in trust by the United States for the use of the Sault Ste. Marie Tribe of Chippewa

Indians, in the Northern Division of the Western District of Michigan,

                             RALPH FLETCHER HEPNER, JR.,

the defendant, a non-Indian, did knowingly engage in a sexual act with A.L.P., an Indian female,

who had not yet attained the age of twelve years; that is, the defendant used his finger to

penetrate her genital opening with an intent to abuse, humiliate, harass, degrade, or arouse or

gratify the sexual desire of any person.

18 U.S.C. ' 2241(c)
18 U.S.C. ' 2246(2)(C)
18 U.S.C. ' 1151
18 U.S.C. ' 1152
        Case
      Case    1:20-mj-00065-REB
           2:19-cr-00019-PLM    Document
                              ECF           1-1
                                  No. 1 filed    Filed 02/21/20
                                              09/10/19   PageID.2Page 2 of
                                                                   Page  23of 3



                                         COUNT 2
                         (Aggravated Sexual Abuse by Force or Threat)

       Between on or about January 1, 2018, and February 16, 2018, in Chippewa County, on

land held in trust by the United States for the use of the Sault Ste. Marie Tribe of Chippewa

Indians, in the Northern Division of the Western District of Michigan,

                             RALPH FLETCHER HEPNER, JR.,

the defendant, a non-Indian, knowingly caused or attempted to cause another person to engage in

a sexual act by using force against that person, that is, the defendant caused or attempted to

penetrate A.L.P.’s genital opening with his finger, with an intent to abuse, humiliate, harass,

degrade, or arouse or gratify the sexual desire of any person.

18 U.S.C. ' 2241(a)(1)
18 U.S.C. ' 2246(2)(C)
18 U.S.C. ' 1151
18 U.S.C. ' 1152




                                                 2
        Case
      Case    1:20-mj-00065-REB
           2:19-cr-00019-PLM    Document
                              ECF           1-1
                                  No. 1 filed    Filed 02/21/20
                                              09/10/19   PageID.3Page 3 of
                                                                   Page  33of 3




                                         COUNT 3
                  (Abusive Sexual Contact With a Child Under Twelve Years)

       Between on or about January 1, 2018, and February 16, 2018, in Chippewa County, on

land held in trust by the United States for the use of the Sault Ste. Marie Tribe of Chippewa

Indians, in the Northern Division of the Western District of Michigan,

                             RALPH FLETCHER HEPNER, JR.,

the defendant, a non-Indian, did knowingly engage in and intentionally cause sexual contact with

another person, specifically, the intentional touching of the genitalia of A.L.P., an Indian female,

who had not yet attained the age of twelve years, with an intent to abuse, humiliate, harass,

degrade, and arouse and gratify the sexual desire of any person.

18 U.S.C. ' 2244(a)(5)
18 U.S.C. § 2244(c)
18 U.S.C. § 2241(c)
18 U.S.C. ' 2246(3)
18 U.S.C. ' 1151
18 U.S.C. ' 1152

                                                      A TRUE BILL



                                                      ______________________________
                                                      GRAND JURY FOREPERSON


ANDREW BYERLY BIRGE
United States Attorney


___________________________
HANNAH N. BOBEE
Assistant United States Attorney


                                                 3
